Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 31, 2017

                                       No. 04-17-00474-CR

                                    Michael Dean RACHALL,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR6452
                      Honorable Sarah Garrahan-Moulder, Judge Presiding


                                          ORDER

        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in each of
these appeals in which the trial court judge certifies that each underlying criminal case “is a plea-
bargain case, and the defendant has NO right of appeal.” We, therefore, ORDER the trial court
clerk to file a clerk’s record for each appeal on or before August 10, 2017, which contains the
following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant=s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk